      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 1 of 33




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Claude M. Stern (Bar No. 96737)
 2   claudestern@quinnemanuel.com
     William T. Pilon (Bar No. 326487)
 3   williampilon@quinnemanuel.com
     Michael F. LaFond (Bar No. 303131)
 4   michaellafond@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 5 Redwood Shores, California 94065-2139
   Telephone:    (650) 801-5000
 6 Facsimile:    (650) 801-5100

 7   Ryan S. Landes (Bar No. 252642)
     ryanlandes@quinnemanuel.com
 8 865 S Figueroa Street
   Los Angeles, California 90017
 9 Telephone:     (213) 443-3000
   Facsimile:     (213) 443-3100
10
   Attorneys for Plaintiffs WeRide Corp. and
11 WeRide Inc.

12                              UNITED STATES DISTRICT COURT

13                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

14

15 WERIDE Corp. f/k/a JingChi Corp., WERIDE    CASE NO. 5:18-cv-07233-EJD
   Inc. f/k/a JingChi Inc.,
16                                             WERIDE PLAINTIFFS’ NOTICE OF
                   Plaintiffs,                 MOTION AND MOTION FOR
17                                             SANCTIONS PURSUANT TO FED. R.
           vs.                                 CIV. P. 37(B); 37(E)(1); 37(E)(2) AND THE
18                                             COURT’S INHERENT POWERS
   JING WANG, an individual, KUN HUANG,
19 an individual, ZHONG ZHI XING               Date:      February 27, 2020
   TECHNOLOGY CO. LTD.. d/b/a                  Time:      9:00 A.M.
20 ALLRIDE.AI, ALLRIDE.AI INC., KAIZR,         Courtroom: 4, 5th Floor
   INC., ZKA INC., DOES 1-10
21                                             The Hon. Edward J. Davila
                   Defendants.
22                                             Action Filed: November 29, 2018
                                               Trial Date:   None Set
23

24

25

26

27

28

                                                                          Case No. 5:18-cv-7233-EJD
                                               WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
       Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 2 of 33




 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on February 27, 2019, at 9:00 A.M. or as soon thereafter as
 3 the matter may be heard, in the courtroom of the Honorable Edward J. Davila at the United States

 4 District Court for the Northern District of California, Courtroom 4 – 5th Floor, 280 South 1st Street,

 5 San Jose, California, Plaintiffs WeRide Corp. and WeRide Inc. (collectively “WeRide”) shall move

 6 and hereby do move the Court to issue sanctions against Defendants Kun Huang, Jing Wang, Zhong

 7 Zhi Xing Technology Co. Ltd. (“ZZX”), and AllRide.AI, Inc. (collectively with ZZX, “AllRide”).

 8          WeRide’s motion requests that the Court enter the following sanctions, pursuant to Federal

 9 Rules of Civil Procedure 37(b), 37(e)(1), 37 (e)(2), and the Court’s inherent powers:

10             •   An order striking the answers of Defendants Kun Huang, Jing Wang, Zhong Zhi Xing
11                 Technology Co. Ltd., and AllRide.AI, Inc. and entering a default judgment against

12                 them;

13             •   An award of WeRide’s attorneys’ fees and costs associated with a series of needless
14                 discovery motions that WeRide was forced to file while Defendants concealed their

15                 spoliation; and

16             •   An award of WeRide’s attorneys’ fees and costs associated with WeRide’s
17                 investigation into Defendants’ spoliation.

18          Alternatively, if the Court is not inclined to strike Defendants’ answers and enter a default

19 judgement, WeRide requests lesser sanctions as follows:

20             •   That, for the purposes of trial in this matter, it shall be taken as conclusively
21                 established that Huang downloaded WeRide’s source code, shared that code with

22                 AllRide, and AllRide used that code to develop its own source code and autonomous

23                 vehicle technology;

24             •   An adverse inference jury instruction that the contents of the four laptops and two
25                 USB drives spoliated by Kun Huang would have been unfavorable to the Defendants;

26             •   That, for the purposes of trial in this matter, it shall be taken as conclusively
27                 established that the Defendants did not independently develop their own source code,

28                 products, or technology, at least through February 28, 2019;

                                                      -i-                         Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
     Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 3 of 33




 1         •   An adverse inference jury instruction that the lost weekly engineering reports and
 2             Phabricator notice emails would have been unfavorable to the Defendants;
 3         •   That, for the purposes of trial in this matter, it shall be taken as conclusively
 4             established that the “waypoint files” Defendants are unable to recover never existed in
 5             the first instance;
 6         •   That, for the purposes of trial in this matter, it shall be taken as conclusively
 7             established that Wang controlled AllRide at all times relevant during this lawsuit, and
 8             that Wang knew of, and ratified, AllRide’s misappropriation of WeRide’s code, and
 9             that Wang recruited Huang to work for AllRide;
10         •   An adverse inference jury instruction that the emails in Wang’s various @allride.ai
11             email accounts would have been unfavorable to the Defendants;
12         •   That, for the purposes of trial in this matter, it shall be taken as conclusively
13             established that Huang, while still employed by WeRide, acted in the service of
14             AllRide to recruit his coworkers to work at AllRide, against WeRide’s best interests,
15             and in doing so, breached his fiduciary and contractual duties to WeRide;
16         •   An adverse inference jury instruction that the emails in Huang’s original @allride.ai
17             email account would have been unfavorable to the Defendants;
18         •   That, for the purposes of trial in this matter, it shall be taken as conclusively
19             established that Wang, make false and defamatory statements to WeRide’s investors,
20             including Hanfor, Xiaopeng He, SenseTime, Goldstone, Lenovo, Bojiang Capital,
21             Xinding Capital, and Oriza Prior, for the purpose of inducing them not to invest in
22             WeRide and to invest in AllRide;
23         •   That the Defendants shall be precluded from adducing evidence or argument at trial
24             contrary to any of the established facts listed here;
25         •   That WeRide is entitled to an award of its attorneys’ fees and costs incurred in
26             connection with (i) this motion; (ii) all discovery related to Defendants’ spoliation of
27             evidence; (iii) the discovery motion practice before Judge Cousins related to Docket
28             Nos. 139, 146, 149, 157, 170, 192; and (iv) WeRide’s efforts to enforce compliance

                                                  -ii-                        Case No. 5:18-cv-7233-EJD
                                                   WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
       Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 4 of 33




 1                 with the Court’s orders including those filed at Docket Nos. 235, 252, 266, 273, 289,

 2                 and 319.

 3          The remedies sought by WeRide, both in the first instance and in the alternative, are more fully

 4 set forth in the accompanying proposed order prepared by WeRide.

 5          WeRide’s motion is based on this notice of motion and motion, the following memorandum of

 6 points and authorities; the supporting declarations of Ryan Landes, Dr. Matthew R. Walter, and

 7 Michael Kunkel, and the exhibits to those declarations; all matters of which the Court may take

 8 judicial notice; other pleadings on file in this action; and other written or oral argument that WeRide

 9 may present to the Court.

10 DATED: October 22, 2019                       QUINN EMANUEL URQUHART & SULLIVAN,
                                                 LLP
11

12

13                                                 By    Ryan S. Landes
                                                      Claude M. Stern
14                                                    Ryan S. Landes
                                                      Michael Kang
15                                                    Michael F. LaFond
16                                                    Attorneys for Plaintiffs WeRide Corp. and WeRide
                                                      Inc.
17

18

19

20

21

22

23

24

25

26

27

28

                                                        -iii-                       Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 5 of 33




 1                                                       TABLE OF CONTENTS
                                                                                                                                             Page
 2

 3 PRELIMINARY STATEMENT ........................................................................................................1
   ISSUES TO BE DECIDED................................................................................................................2
 4
   BACKGROUND OF WERIDE’S CLAIMS .....................................................................................2
 5
   TIMELINE OF DEFENDANTS’ SPOLIATION AND DISSEMBLING ........................................3
 6 LEGAL AUTHORITY FOR SANCTIONS AND THE BURDEN OF PROOF ............................16

 7 ARGUMENT ...................................................................................................................................16

 8 I.           DEFENDANTS’ MISCONDUCT REQUIRES TERMINATING SANCTIONS ..............16
                A.         Terminating Sanctions Are Proper Under Rule 37(b) and the Court’s
 9                         Inherent Power .........................................................................................................17
10                         1.        Defendants’ Are at Fault for Willful, Bad Faith Conduct. ...........................17
11                         2.        Defendants’ Conduct Easily Meets the First Two Leon Factors. .................18
                           3.        WeRide is Decisively Prejudiced, Meeting the Third Leon Factor. .............19
12
                           4.        Defendants’ Dissembling Meets the Fourth Leon Factor. ............................21
13
                           5.        The Last Leon Factor Also Favors Dismissal. .............................................22
14              B.         Terminating Sanctions Are Also Appropriate Pursuant to Rule 37(e)(2). ...............23
15 II.          IF THE COURT IS NOT INCLINED TO GRANT TERMINATING
                SANCTIONS, THEN PRECLUSIVE SANCTIONS ARE THE MOST
16              APPROPRIATE. ..................................................................................................................25
17 III.         IN EITHER CASE, ATTORNEYS’ FEES ARE A NECESSARY SANCTION ...............25

18 IV.          CONCLUSION ....................................................................................................................25

19

20

21

22

23

24

25

26

27

28

                                                                            -i-                         Case No. 5:18-cv-7233-EJD
                                                                             WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 6 of 33




 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                       Page
 3                                                                    Cases
 4 Anheuser-Busch, Inc. v. Nat. Beverage Distributors,
     69 F.3d 337 (9th Cir. 1995) ........................................................................................................ 17
 5
   Chambers v. NASCO, Inc.,
 6   501 U.S. 32 (1991) ..................................................................................................................... 17

 7 Collins v. United States,
     269 F.2d 745 (9th Cir. 1959) ...................................................................................................... 23
 8
   Columbia Pictures, Inc. v. Bunnell,
 9   2007 WL 4877701 (C.D. Cal. Dec. 13, 2007) ............................................................... 17, 20, 23

10 Compass Bank v. Morris Cerullo World Evangelism,
     104 F. Supp. 3d 1040 (S.D. Cal. 2015) ...................................................................................... 17
11
   Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills,
12   482 F.3d 1091 (9th Cir. 2007) .................................................................................................... 20

13 Coyne v. Los Alamos Nat’l Sec., LLC,
     2017 WL 3225466 (D.N.M. May 1, 2017) ................................................................................ 25
14
   CrossFit, Inc. v. Nat’l Strength & Conditioning Ass’n,
15   2017 WL 2298473 (S.D. Cal. May 26, 2017) ................................................................ 20, 22, 26

16 Dong Ah Tire & Rubber Co. v. Glasforms, Inc.,
      2009 WL 1949124 (N.D. Cal. July 2, 2009) ........................................................................ 18, 26
17
   Fair Hous. of Marin v. Combs,
18    285 F.3d 899 (9th Cir. 2002) ...................................................................................................... 20

19 First Fin. Sec., Inc. v. Freedom Equity Grp., LLC,
      2016 WL 5870218 (N.D. Cal. Oct. 7, 2016) .............................................................................. 24
20
   Hugler v. Sw. Fuel Mgmt., Inc.,
21    2017 WL 8941163 (C.D. Cal. May 2, 2017) ............................................................................. 17

22 Inland Concrete Enterprises, Inc. v. Kraft Americas LP,
      2011 WL 13209166 (C.D. Cal. Mar. 9, 2011) ........................................................................... 26
23
   Leon v. IDX Sys. Corp.,
24    464 F.3d 951 (9th Cir. 2006) ............................................................................................... passim

25 OmniGen Research v. Yongqiang Wang,
     321 F.R.D. 367 (D. Or. 2017) ............................................................................................. passim
26
   Oppenheimer v. City of La Habra,
27   2017 WL 1807596 (C.D. Cal. Feb. 17, 2017) ............................................................................ 25

28

                                                                          -ii-                        Case No. 5:18-cv-7233-EJD
                                                                           WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
          Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 7 of 33




 1 Padgett v. City of Monte Sereno,
     2007 WL 878575 (N.D. Cal. Mar. 20, 2007) ............................................................................. 18
 2
   Porter v. City & Cty. of San Francisco,
 3   2018 WL 4215602 (N.D. Cal. Sept. 5, 2018)....................................................................... 24, 25

 4 Pringle v. Adams,
      2012 WL 1103939 (C.D. Cal. Mar. 30, 2012) ........................................................................... 23
 5
   The Sunrider Corp. v. Bountiful Biotech Corp.,
 6    2010 WL 4589156 (C.D. Cal. Nov. 3, 2010) ....................................................................... 17, 20

 7 Valley Engineers Inc. v. Elec. Eng’g Co.,
      158 F.3d 1051 (9th Cir. 1998) ............................................................................................. passim
 8
   Williams v. Am. Coll. of Educ., Inc.,
 9    2019 WL 4412801 (N.D. Ill. Sept. 16, 2019)....................................................................... 23, 25

10                                                         Rules and Regulations
11 Fed. R. Civ. P. 37(b), 37(e)(1), 37 ..................................................................................................... i

12 Fed. R. Civ. P. 37(e)(2) ................................................................................................................... 24

13 Fed. R. Civ. P. Rule 37(b)(2) .......................................................................................................... 17

14 Fed. R. Civ. P. Rule 37(e) ............................................................................................................... 17

15                                                         Additional Authorities
16 https://www.wechat.com/en/. ............................................................................................................. 6

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           -iii-                       Case No. 5:18-cv-7233-EJD
                                                                            WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
       Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 8 of 33




 1                                    PRELIMINARY STATEMENT
 2          Plaintiffs WeRide Corp. and WeRide Inc. (collectively “WeRide”) have filed claims against

 3 defendants Kun Huang, Jing Wang, Zhong Zhi Xing Technology Co. Ltd. (“ZZX”), and AllRide.AI,

 4 Inc. (collectively with ZZX, “AllRide”) for trade secret misappropriation, breach of fiduciary duty,

 5 breach of contract, libel, intentional interference, and other claims. Based on WeRide’s allegations, the

 6 key issues in this lawsuit are, and have always been:

 7      1. Did the Defendants take WeRide’s trade secrets?

 8      2. Did the Defendants use WeRide’s trade secrets?

 9      3. Was Huang breaching his fiduciary duty, and his contract with WeRide, by working for the

10          other Defendants while still employed by WeRide?

11      4. Did Wang libel WeRide to its investors; breaking his contract, and by extension, interfere with

12          WeRide’s economic relationships with its investors?

13          These questions can no longer be answered because Defendants engaged in a months-long

14 course of evidence destruction calibrated to undermine reaching the truth for every one of these issues:

15      1. Whether WeRide’s code was taken cannot be answered because Defendant Huang wiped files

16          from two laptops, destroyed a third, spoliated code files on a fourth, and “lost” two additional

17          USB drives, cutting off all efforts to trace files from WeRide.

18      2. Whether Defendants have used WeRide’s code cannot be determined because AllRide has

19          produced, and intends to rely on, false code that contradicts the testimony of its own corporate

20          representative, and destroyed weekly engineering reports and countless other contemporaneous

21          documents that could have shown the actual course of code development.

22      3. Whether Huang worked for AllRide before he left WeRide cannot be determined because

23          Huang and AllRide destroyed the

24      4. Whether Wang libeled WeRide cannot be determined because Wang and AllRide destroyed

25          four separate email accounts (including the emails sent or received by those accounts),

26          eliminating prime evidence of libelous communications.

27          As the Ninth Circuit has explained, “[t]here is no point to a lawsuit, if it merely applies law to

28 lies.” Valley Engineers Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1058 (9th Cir. 1998). Consistent with

                                                       -1-                         Case No. 5:18-cv-7233-EJD
                                                        WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
       Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 9 of 33




 1 that understanding, this lawsuit should be brought to its inevitable conclusion. Defendants intentionally

 2 or recklessly destroyed thousands of documents and whole document repositories. With the documents

 3 gone, Defendants began changing their testimony with the winds, ensuring that there is no way for

 4 WeRide, the Court, or an eventual jury to determine the truth. Any trial in this matter would be purely

 5 for show: witnesses who have contradicted themselves two and three times already would doubtless tell

 6 brand new stories, none of which could be tested because Defendants destroyed everything written

 7 down. If there is to be any semblance of justice or fairness, Defendants’ mass, coordinated, spoliation

 8 campaign following multiple Court orders must result in case dispositive sanctions. And if not justice,

 9 then pragmatism: Defendants who will do or say anything to avoid liability should not get to take up

10 more of the Court’s time and resources. Dispositive sanctions must issue.

11                                       ISSUES TO BE DECIDED
12          Whether the bad faith, willful destruction of at least thousands of highly relevant documents by

13 all Defendants, in violation of multiple Court orders, coupled with their ever-changing, counter-factual

14 testimony, has so undermined the truth seeking purpose of litigation that the only reasonable remedy is

15 striking their answers, issuing a default judgment, and awarding fees. In the alternative, to the extent

16 that the Court does not enter a default judgment, whether issue, evidentiary, and fee-shifting sanctions

17 are sufficient to remedy Defendants’ evidence destruction and dissembling testimony.

18                              BACKGROUND OF WERIDE’S CLAIMS
19          The events underlying WeRide’s claims are set forth in the Second Amended Complaint

20 (“SAC,” Dkt. 210), but briefly summarized here to explain the prejudice resulting from the countless

21 documents Defendants destroyed, either intentionally or with willful indifference. WeRide brought this

22 suit against two former employees, Jing Wang, WeRide’s former CEO; Kun Huang, WeRide’s former

23 Heard of Hardware Technology; and their newly founded companies, Defendants ZZX and AllRide.AI

24 Inc. See SAC ¶1. WeRide alleges that in June 2018, Wang founded AllRide to compete with WeRide,

25 but has tried to hide his involvement in AllRide; and Wang recruited Huang to join him in July 2018.

26 See SAC ¶¶56-59, 74-90. While still working for WeRide, Huang stole WeRide’s autonomous driving

27 source code and other confidential material, disclosed it to AllRide, and AllRide put the stolen material

28 to use no later than October 2018. See SAC ¶¶99-118. Meanwhile, in August and September 2018, as

                                                       -2-                        Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 10 of 33




 1 he was orchestrating Huang’s theft, Wang was also slandering and disparaging WeRide to WeRide’s

 2 potential investors, in violation of Wang’s separation agreement with WeRide. SAC ¶¶60-73.

 3           However, as set forth below, Defendants have systematically destroyed all of the evidence

 4 (physical and electronic) that could shed any light upon WeRide’s claims—and that destruction took

 5 place after Defendants were “on notice” that a lawsuit would be filed.

 6               TIMELINE OF DEFENDANTS’ SPOLIATION AND DISSEMBLING
 7           Wang Is Sued by His Former Employer and WeRide Terminates Wang. In December
 8 2017, Wang’s former employer, the Chinese tech company Baidu, sued Wang and WeRide, alleging

 9 trade secret theft. Ex. 9 at 91:13-17; 93:5-18.1 In the lawsuit, Baidu produced a letter signed by Wang,

10 stating that he “lost” a Baidu-issued laptop, and therefore could not return it to Baidu. Ex. 85.2

11                                                                                        WeRide terminated

12 Wang’s employment in February 2018. Ex. 9 at 118:11-21; 120:10-16; 121:16-123:10; 125:23-126:9.

13           WeRide alleges that, after Wang’s employment at WeRide was terminated, he founded the

14 AllRide enterprise. See SAC ¶4. Wang disputes this, but has yet to provide a coherent counter-

15 explanation: instead, he has told multiple, ever-changing stories of how AllRide was founded.

16           Wang’s Changing Tales of AllRide’s Founding. Wang has presented three contradictory
17 versions of AllRide’s founding. First, Wang claimed that AllRide’s other founders, Johnny Chen,

18 Peijian Gu, and Patrick Lam (in Chinese, Hui Ling Lam, see Ex. 4 at 48:18-50:18), asked Wang to help

19 them found AllRide, but he could not become involved because he was too busy running the “Nanjing

20 Industrial Travel Fund.” See Ex. 54 ¶32; Ex. 67 45:9-23. Second, when confronted with evidence that

21 Wang did, in fact, take on a leadership role at AllRide and directly supervised its engineers, Wang’s

22 counsel said that

23              See Ex. 78 at 10. Third, Wang later admitted that this new tale was also incorrect, because

24

25                                   . See Ex. 70 ¶15. Wang’s documents from this time could help resolve

26
        1
            Exhibits to the Declaration of Ryan Landes are cited herein simply as “Ex.”
27
   2
      Wang’s “lost” Baidu laptop is not independently relevant here, except that it demonstrates the
28 Defendants regularly “lose” laptops when confronted with legal troubles.

                                                        -3-                         Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 11 of 33




 1 which story is true, but Wang “lost” or gave away his laptop (distinct from the “lost” Baidu laptop) in

 2 June 2018. See Ex. 79 at 10. Running Spoliation Total: 1 laptop.3

 3           Huang Begins Working for AllRide While Still Employed by WeRide, and Lies About It.
 4 In July 2018—while he was still a senior executive at WeRide—Huang asked WeRide employee Liren

 5 Xu to leave WeRide to join “Jing Wang’s new company.” Ex. 52 ¶34. Mr. Xu reported Huang’s

 6 behavior to WeRide’s HR department, as corroborated both by his WeChats (see Ex. 43) and

 7

 8          Ex. 41. Forensic analysis of Huang’s laptop reveals that he

 9                                                                              Kunkel Decl. ¶12.

10           Despite this documentary evidence and testimony, Huang has repeatedly claimed, under oath,

11 that he never even met anyone from AllRide until August 2, 2018.

12                                                                                   Ex. 8 at 582:1-588:18. 4

13           Huang Is Terminated, Has a Duty to Preserve Evidence, but Destroys Evidence. In the face
14 of Huang’s disloyalty, WeRide terminated Huang’s employment on July 31, 2018, and cautioned Huang

15 not to take WeRide’s intellectual property or solicit WeRide’s employees. Ex. 55 ¶13.

16                                            (Ex. 8 at 466:16-19),

17                                                             See Ex. 35 (emphasis added). Over the next

18 two days,

19                                                      Kunkel Decl. ¶11 & Ex. C.

20

21

22

23   3
     WeRide will be using this red font notation to show Defendants’ cumulative spoliated content and
   media at each point in the timeline.
24 4 Huang repeatedly feigned ignorance in an attempt to escape his misdeeds. Huang claimed he “does
   not know” how
25

26

27                                                                                Ex. 8 at 582:1-
   588:18; see also Ex. 3 at 311:16-314:5; Ex. 6 at 263:1-274:22. Huang cannot rely on professed
28 forgetfulness to nullify incriminating evidence.

                                                       -4-                         Case No. 5:18-cv-7233-EJD
                                                        WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 12 of 33




 1                           Dkt. 34-3 ¶ 11-20. Huang also took with him three USB drives that had been

 2 connected to those laptops, and later claimed to have lost two of them. Id.; Ex. 82 ¶12.

 3

 4                                See Ex. 11 at 119:5-123:22. Running Spoliation Total: 3 laptops, 2 USB
 5 devices, entire

 6           AllRide Begins Regular Email Deletions. In July 2018,
 7

 8                                                                                          Ex. 11 at 249:1-

 9 20; Ex. 12 at 37:21-2.5 AllRide has given inconsistent testimony on why it set an auto delete policy; for

10 example,

11

12            See Ex. 12 at 55:2-59:7; Ex. 4 at 268:15-269:4. Indeed, the Court-appointed forensic neutral,

13 FTI Consulting (“FTI”), found AllRide gave “inconsistent” answers on this point. Ex. 84 at 19.

14           With the rolling email deletion policy in place, AllRide began generating key, dispositive email

15 evidence in August 2018. No later than August 15, 2018,

16                                                                                Ex. 3 at 359:19-360:1; Ex.

17 8 at 547:8-549:21.

18                                                                      Ex. 8 at 566:19-567:14; Ex. 25. But

19 Defendants have not produced any reports dated before November 2, 2018, and Huang confirmed the

20                                                                              . Ex. 8 at 567:15-23.

21           Moreover, emails recovered from Huang’s laptop indicate

22                                                      (see Ex. 83),

23                                               See Ex. 6 at 204:14-205:8; Ex. 27. However, Defendants

24 have not produced any such emails pre-dating March 2019—i.e., no such emails from more than 90

25 days before AllRide deactivated its 90-day auto delete in June 2019. See Ex. 56. Running Spoliation

26

27   5
      As described below, all of the Defendants had a duty to preserve evidence by November 2018. See,
   infra, at 8. Emails from August 2018 and later are within 90 days of November 2018; had the deletion
28 policy been disabled then (or never implemented), those emails would still exist.

                                                       -5-                         Case No. 5:18-cv-7233-EJD
                                                        WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 13 of 33




 1 Total: 3 laptops, 2 USB devices,

 2                                       all other company emails older than 90 days.
 3           Huang Spoliates Another Laptop; Wang Disparages WeRide to Its Investors and Receives
 4 a Cease & Desist Letter. On the night of October 1, 2018, Huang “turned in” his personal Macbook

 5 laptop to an Apple Store, allegedly because it was broken. See Ex. 55 ¶16. However, the receipt lists

 6 the condition as “working” (Ex. 1); this was just more spoliation.

 7           Earlier that same day, WeRide’s outside counsel sent Wang a cease and desist letter, alerting

 8 Wang to a potential lawsuit and triggering Wang’s duty to preserve evidence. Ex. 72. WeRide was

 9 forced to send the letter because, in August and September of 2018, Wang contacted multiple WeRide’s

10 investors—as confirmed by WeChats6 Wang has produced, and those same investors (including Hanfor,

11 Lenovo, Sensetime, and Oriza) then pulled their investments, despite previously signing term sheets.

12 Exs. 36-39 (Wang WeChats), Exs 62-66 (Term Sheets); Ex. 60 (Lu Decl.) ¶38. The clear inference is

13 that Wang violated the non-disparagement clause in his separation agreement. See Ex. 61. Running

14 Spoliation Total: 4 laptops, 2 USB devices,

15                                      all other company emails older than 90 days.
16           AllRide’s Changing Tales Regarding Its October 2018 Code. On October 22, 2018, Huang
17 showed a slide show and a video showcasing AllRide’s autonomous vehicle at a university in Nanjing,

18 China. Dkt. 34-14, Ex. 51 ¶6; Ex. 59 ¶17. WeRide’s third-party expert analyzed the video and

19 determined that it showed five advanced autonomous driving capabilities (the “Advanced

20 Capabilities”)7 that AllRide could not have independently developed in its short existence. Ex. 59 ¶17.

21 AllRide’s vehicles also made use of radar sensors positioned in the same way as on WeRide’s vehicles.

22 Id. AllRide has told two contradictory stories to try and justify its inexplicable development timeline.

23           AllRide’s First Story: AllRide and Huang claimed that AllRide made use of open source code

24 and a “pre-existing” team of engineers to “quickly” develop technology. Ex. 55 ¶25; Ex. 53 at 7-8.

25

26   6
       WeChat is a popular Chinese-language messaging and communication app that can be used with
     most cell phones. See https://www.wechat.com/en/.
27
   7
     The Advanced Capabilities included: (i) operating without a safety driver; (ii) steering, accelerating,
28 and braking smoothly; (iii) using an HD Map; (iv) detecting and stopping for pedestrians in crosswalks;
   and (v) changing lanes to pass a slower moving vehicle. See Dkt. 34-43 ¶17.
                                                    -6-                           Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 14 of 33




 1 AllRide also claimed (incorrectly) that third party autonomous vehicle developers used WeRide’s radar

 2 positioning. Ex. 53 at 7-8. AllRide produced a Rule 30(b)(6) witness, Dr. Yahui Liu, who testified

 3 extensively about how each of the capabilities shown in the video worked. For example, Dr. Liu

 4 provided this explanation for how AllRide’s lane changing capability worked:

 5

 6

 7

 8
     Ex. 1 at 127:16-128:8. The trouble is,
 9
                                                                                          Ex. 44 ¶¶11-17.
10
     Accordingly, WeRide moved to compel production of the actual October 2018 Code. See Dkts. 170,
11
     252. Rather than admit it had                            AllRide chose instead to change its story.
12
            AllRide’s Second Story: After WeRide’s motion to compel production of the October 2018 code
13
     was referred to the Special Master, AllRide produced a declaration from Dr. Liu that disavowed his
14
     extensive, detailed deposition testimony. Dr. Liu now claims
15

16
                                                  Ex. 47 ¶15. That is completely inconsistent with his prior
17
     testimony:
18

19
                                                                                                 See Walter
20
     Decl. ¶17. In essence, AllRide now claims                                   . Id.
21

22

23
                       Ex. 49 ¶10.
24
            Put simply:
25

26
                                                            Walter Decl. ¶17. And, in his new declaration,
27
     Dr. Liu similarly disavows his prior testimony about
28
                  Compare Ex. 1 at 124:9-22; 74:11-19; 74:20-75:4; 108:5-11; 123:3-6; with Ex. 47 ¶¶18,
                                                      -7-                         Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 15 of 33




 1 25; see also Walter Decl. ¶¶24-31. But Dr. Liu submitted an errata after his deposition and did not

 2 correct any of that testimony (despite making substantive changes on other topics). See Ex. 2. And, of

 3 course, Dr. Liu avers that

 4                              See Ex. 47 ¶26. Running Spoliation Total: 4 laptops, 2 USB devices,
 5                                                                                                all other
 6 company emails older than 90 days,

 7           All Remaining Defendants Receive Notice of the Lawsuit by November 2018. After seeing
 8 AllRide’s October 22, 2018 video, WeRide sent Huang a cease and desist letter on November 15, and

 9 Huang’s attorneys (the same firm he consulted in July) acknowledged receipt on November 20. See

10 Exs. 73-74. The letter demanded that Huang preserve AllRide-related documents. Id.

11

12           See Ex. 35. WeRide filed suit on November 29, 2018 (Dkt. 1);

13                                                           See Ex. 40.

14           Despite Notice of the Lawsuit, Wang Intentionally Destroys His AllRide Emails, as well as
15 Hard Copy Documents. Weeks after the litigation hold notices to AllRide (which Wang was leading,

16 or at least in regular communication with),

17                                             Ex. 7 at 90:4-9, 97:18-21; Ex. 12 at 20:7-18. Wang says

18

19

20              Ex. 7 at 16:1-18:4.8

21

22                                                                                        See Ex. 70 ¶12.

23

24

25                              Ex. 7 at 29:17-20; 33:19, 35:23-37:6, 39:8-10. Running Spoliation Total: 4
26
     8
     At deposition,
27        Ex. 7 at 128:4-10. That cannot be true:
                                               Id. What changed between October and December?
28 WeRide’s complaint (referencing the media reports) was filed on November 29. See Dkt. 1.

                                                       -8-                        Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 16 of 33




 1 laptops, 2 USB devices,

 2

 3          , all other company emails older than 90 days.
 4          Despite the (Tepid) Advice of Their Counsel, None of the Defendants Took Any Steps to
 5 Preserve Evidence. By December 4, 2018, all of the Defendants had received actual notice of the

 6 lawsuit or the impending lawsuit; but they took no steps to preserve evidence. Huang testified that

 7

 8                                                   Ex. 8 at 414:2-415:21, 517:14-518:3. Wang

 9

10            (see Ex. 78 at 10; Gao Decl. ¶¶3-5),                                            Ex. 7 at 90:4-9,

11 97:18-21; Ex. 12 at 20:7-18.

12

13

14

15                                                                                Ex. 12 at 158:8-159:3; Ex.

16 42 at AllRide0405370.

17                                                                                                   (Ex. 8 at

18 503:6-511:11); Wang’s devices and accounts were not imaged until August 2019 (Ex. 79);

19

20

21                              See Ex. 11 at 91:14-98:7. Meanwhile, AllRide’s 90-day automated email

22 deletion continued apace, and

23                                                                   . See Ex. 56; Ex. 12 at 57:2-59:7.

24          The Court Issues a Preliminary Injunction; All of the Defendants Promptly Violate It. The
25 Court granted WeRide’s motion for a preliminary injunction, in part, on March 22, 2019. See Ex. 68.

26 The Court’s injunction ordered the following:

27          [The] Enjoined Defendants, and all persons acting under, in concert with, or for any one
            of them, whether or not in the United States, are hereby restrained and enjoined from . . .
28          [:] Destroying, concealing, disposing, deleting, removing or altering any and all
            documentation of any kind, whether paper or electronic . . . relating in any way to
                                                        -9-                         Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
         Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 17 of 33




 1           source code written, developed, edited, reviewed, or used by Defendants and all persons
             acting under, in concert with, or for any one of them. . . .
 2
             Huang and AllRide and their agents and all of those in active concert or participation
 3           with Huang or AllRide shall, [by March 26, 2019], make the following items . . .
             available to WeRide’s counsel of record for full-disk forensic imaging . . . [:] Any
 4           computer (laptop and/or desktop) and every form of media . . . which contain or have
             ever contained WeRide’s trade secrets . . . .
 5
     Dkt. 116 at 24-26. All of the Defendants promptly and continuously disobeyed this Court order, and
 6
     most of them testified                                . Ex. 7 at 211:20-212:2, Ex. 5 at 165:9-16, Ex. 11
 7
     at 199:13-19.
 8
                                                       Ex. 11 at 230:16-231:12.
 9
             Days after the injunction issued,
10
                                                                        Ex. 5 at 222:5-223:2, 230:1-232:15. 9
11

12

13
                                                                                            Ex. 7 at 126:21-
14
     128:25.                                                                          Ex. 4 at 312:17-313:2.
15
                                                                                                         Ex.
16
     10 at 156:22-157:9; Ex. 42 at AllRide0405082. And Huang, upon receiving a court order directing him
17
     to surrender his laptop on March 26,
18
                                                 Kunkel Decl. ¶¶6-10.
19
                           despite the order requiring production by March 26. See Ex. 68; Ex. 8 at 503:6-
20
     511:11.   Running Spoliation Total: 4 laptops, 2 USB devices,
21

22
                                                                                         all other company
23

24
     9
         Emails recovered from Huang’s laptop show
25

26

27

28

                                                       -10-                         Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
          Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 18 of 33




 1 emails older than 90 days, all manually deleted files from any source,

 2                                 unknown volume of documents from
 3                                                     .
 4            Defendants Destroy Thousands of Emails. AllRide’s counsel claims to have first discovered
 5 in mid-June 2019 that AllRide’s custom company-wide 90-day deletion policy was still active – months

 6 after the Court issued the preliminary injunction order, and longer still after Defendants had notice of

 7 this suit. See Dkts. 1, 231; Exs. 35, 40, 72-74. Even AllRide’s corporate representative testified that

 8 t                                                                Ex. 11 at 174:16-20, but it unquestionably

 9 includes thousands of emails. AllRide produced a report showing how many emails from its 15

10 custodians were collected from its email server by month from July 2018 through August 2019, which

11 is summarized in Table 1 below (March 2019 is 90 days before the auto-delete was deactivated):

12                  Table 1: Total AllRide Custodian Emails Collected from Email Server 10
13                    2018                                                2019
       July    Aug. Sep. Oct.        Nov. Dec. Jan.          Feb. Mar. Apr. May Jun. July                 Aug.
14

15            AllRide asserts that it has recovered “a few emails” from certain employees’ local devices, but

16                                                                    . Ex. 56; Ex. 11 at 106:12-107. Table 2

17 shows the number of “unique” (i.e. non-duplicative) emails sent to the @allride.ai email addresses

18 recovered from all locations for all of AllRide’s custodians (with the single exception of Huang’s

19 devices turned over after the PI Order, which only include emails to and from Huang).

20                       Table 2: Unique AllRide Emails Collected from All Sources 11

21                    2018                                                2019
       July    Aug. Sep. Oct.        Nov. Dec. Jan.          Feb. Mar. Apr. May Jun. July                 Aug.
22

23
                                                                                                            See
24
     Ex. 12 at 61:23-63:9; Ex. 31.
25
              Defendants have tried various theories to explain this dropoff. First,
26

27

28   10
          Ex. 30.
     11
          Ex. 31.
                                                           -11-                        Case No. 5:18-cv-7233-EJD
                                                            WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 19 of 33




 1                                                 . Ex. 11 at 233:21-234:19, 248:17-25.

 2

 3                      (see Ex. 12 at 93:13-25), but that explanation is inconsistent with the evidence

 4 AllRide itself has produced. For example,

 5

 6

 7                 Kun Huang’s Emails by Month (Collected from Microsoft Outlook)
                         2018                                       2019
 8    J       A     S    O      N     D    J     F       M     A     M     J      J                  A
 9
                    Yahui Liu’s Emails by Month (Collected from Microsoft Outlook)
10                        2018                                        2019
      J       A      S    O      N      D    J     F      M     A     M      J     J                 A
11

12 It is not credible that

13                                                                       . Further, AllRide claims its mass

14 deletion is limited to email, but

15

16                                                                                  See Ex. 12 at 57:2-59:7.

17          Defendants Attempt to Cover Up Their Mass Spoliation. WeRide served discovery on April

18 22, 2019. By the end of May, Defendants had not produced any documents or proposed a methodology

19 for collection, other than the devices that Huang was ordered to surrender. Decl. ¶78 & Ex. 77.

20 AllRide’s counsel claimed, in a May 29, 2019 meet and confer letter, that “[AllRide] conducted an

21 electronic search of communications between Wang and . . . officers and employees of [AllRide] . . . .

22 No documents responsive to any topics relevant to this case—e.g. WeRide, Kun Huang, or autonomous

23 driving vehicles—were located as a result of this search.” Ex. 76.

24                                                                                    See, e.g. Exs. 17-18;

25 Dkt. 166 at 13. On May 30, WeRide’s counsel informed AllRide’s counsel that it knew AllRide was

26 either lying about these documents, or spoliating evidence. Landes Decl. ¶ 78.

27          Despite discovering the spoliation in mid-June at the latest, AllRide hid it from WeRide and the

28 Court until mid-August. See Dkt. 231. In the meantime, WeRide was forced to file wasteful motions
     to compel the production of already-destroyed documents. See Dkt. 235. In Judge Cousins’ words,
                                                    -12-                      Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
          Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 20 of 33




 1 “the timing of [Defendants’ spoliation] disclosure . . . very much undercuts the credibility of the

 2 Defendants and their counsel’s representations about all the discovery.” Ex. 69 at 38:12-14.

 3             Meanwhile, the spoliation did not end. AllRide’s eDiscovery vendor, KLDiscovery (“KLD”)

 4

 5

 6                       . Ex. 11 at 198:20-200:3.

 7                                                                      Id. 101:14-23.

 8             In June or July 2019

 9

10

11                                                                         See Ex. 7 at 183:18-187:22.12

12 Additionally, the forensic neutral determined that AllRide continued to permanently delete the email

13 accounts of former employees upon their resignation until at least August 2019—

14

15

16                                                                        See Ex. 84 at 8, 16-17; Ex. 12 at

17 57:5-59:7. Running Spoliation Total: 4 laptops, 2 USB devices,

18

19                                                                                       former employee
20 email accounts, all other company emails older than 90 days, all manually deleted files from any

21 source,                                                              , unknown documents from the
22                                                                                   ,
23
     12
24

25

26
     13
           Documents recovered from Huang’s laptop suggest that
27                                                          See Landes Decl. ¶¶ 14-17 & Exs. 13-15.
28                                                                                                    . See
     Ex. 16 at 22.
                                                      -13-                        Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
          Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 21 of 33




 1            AllRide Spoliated Source Code. To this day, AllRide still refuses to confirm whether it has
 2 produced its “October 2018 Code,” giving rise to a clear inference of spoliation. First—and in

 3 contravention of the Court’s order—Defendants Huang and AllRide refused to make the code on

 4 Huang’s surrendered laptop (which code Huang spoliated on March 24 and 25, see, supra at 10)

 5 available until May 29, 2019. Ex. 75. And when WeRide’s expert reviewed the code,

 6                                                            See Ex. 44 ¶¶9-10.

 7

 8                                                            Ex. 45 ¶12.

 9            While this was happening, and unbeknownst to WeRide,

10                                                                    See Ex. 6 at 201:6-204:10.14 Dr. Liu

11 now swears that

12

13

14

15                                             See Ex. 12 at 117:9-18; Ex. 6 at 164:10-166:25.

16            On July 5, AllRide finally announced it was producing the code it used in October 2018, and

17 that Dr. Liu described at his deposition. See Dkt. 166-63.

18

19                            See Ex. 46 ¶26. More than a month later, on August 16, AllRide represented

20 that it would be producing additional files in response to Dr. Walter’s opinions. See Ex. 69 at 55:2-6.

21 What followed is outlined above (supra at 6-7):

22

23                                          See Ex. 50 ¶¶ 18, 22. Then, on October 2, following yet another

24 declaration from Dr. Walter identifying yet more inconsistencies, AllRide claimed that, due to a

25 “miscommunication,” AllRide had not actually produced all of the relevant files, and would be

26

27   14


28

                                                     -14-                         Case No. 5:18-cv-7233-EJD
                                                       WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 22 of 33




 1 producing more. Ex. 80. At wit’s end, WeRide

 2

 3

 4                                                            Ex. 81. On these facts there is only one clear

 5 inference:

 6           Defendants Obstruct the Investigation into Their Spoliation. After Defendants’ months-late
 7 admission of their mass spoliation, they promised to comply with any investigation, and to be open and

 8 transparent. See Dkt. 231. That has not happened. The Court-appointed forensic neutral reported that

 9 AllRide’s employees have given contradictory and inconsistent accounts of the spoliation, defeating any

10 attempt to determine who, or how, most of the emails were deleted. See Ex. 84 at 19.

11

12
                                                 15
13                                                    Compare Dkt. 255 with Ex. 11 at 91:14-98:7.

14

15                                                              See, e.g. Ex. 6 at 204:14-205:14; Exs. 26-29.

16

17

18

19                                                                  Ex. 4 at 274:9-278:16. And Defendants

20 missed court-ordered deadlines for document production and depositions, and withheld relevant

21 documents even after ordered to produce them. See Dkts. 286, 300, 319. Running Spoliation Total: 4

22 laptops, 2 USB devices,

23

24                                                              former employee email accounts, all other
25 company emails older than 90 days, all manually deleted files from any source,

26

27      15


28

                                                       -15-                        Case No. 5:18-cv-7233-EJD
                                                        WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
          Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 23 of 33




 1                                                   unknown documents from
 2

 3

 4             LEGAL AUTHORITY FOR SANCTIONS AND THE BURDEN OF PROOF
 5            The “Court may remedy the spoliation of evidence with terminating sanctions under: (1) FRCP

 6 Rule 37(b)(2), which permits the Court to sanction a party for disobeying a discovery order; (2) the

 7 Court’s inherent authority to sanction abusive litigation practices; and (3) FRCP Rule 37(e), which

 8 permits the Court to sanction a party for the spoliation of electronic evidence.” OmniGen Research v.

 9 Yongqiang Wang, 321 F.R.D. 367, 371 (D. Or. 2017); accord Hugler v. Sw. Fuel Mgmt., Inc., 2017 WL

10 8941163, at *7-*9 (C.D. Cal. May 2, 2017); Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006).

11 “The applicable standard of proof for spoliation motions in the Ninth Circuit is the preponderance of

12 evidence.” OmniGen, 321 F.R.D. at 372 (citing Compass Bank v. Morris Cerullo World Evangelism,

13 104 F. Supp. 3d 1040, 1052–53 (S.D. Cal. 2015).16

14                                                 ARGUMENT
15 I.         DEFENDANTS’ MISCONDUCT REQUIRES TERMINATING SANCTIONS
16            “There is no point to a lawsuit, if it merely applies law to lies.” Valley Engineers Inc. v. Elec.

17 Eng’g Co., 158 F.3d 1051, 1058 (9th Cir. 1998). As set forth at length above, all Defendants have

18 completely undermined the truth-seeking process of litigation using a combination of destroying

19 obviously relevant documents and offering contradictory testimony in an attempt to distract from the

20 spoliation. Where Defendants “destroy evidence and have provided false testimony under oath in an

21 effort to hide evidence of such destruction,” terminating sanctions are the appropriate remedy.

22 Columbia Pictures, Inc. v. Bunnell, 2007 WL 4877701, at *8 (C.D. Cal. Dec. 13, 2007); see also The

23 Sunrider Corp. v. Bountiful Biotech Corp., 2010 WL 4589156, at *4 (C.D. Cal. Nov. 3, 2010); Leon,

24

25   16
        The 2015 Advisory Committee Notes to Rule 37 purport to “foreclose[] reliance on inherent
   authority,” to sanction the spoliation of ESI; however, “[i]t is an irrefutable principle of law that the
26 Supreme Court’s authority cannot be limited by a body such as the Advisory Committee,” and the
   Supreme Court has previously explained that the Advisory Committee may not limit the inherent
27 powers. See Hugler v. Sw. Fuel Mgmt., Inc., 2017 WL 8941163, at *8 (C.D. Cal. May 2, 2017)
   (rejecting argument that 2015 Rule 37 Advisory Committee notes precluded spoliation sanctions
28 pursuant to the inherent powers pursuant to Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991)).

                                                        -16-                         Case No. 5:18-cv-7233-EJD
                                                          WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 24 of 33




 1 464 F.3d at 956; Anheuser-Busch, Inc. v. Nat. Beverage Distributors, 69 F.3d 337, 348 (9th Cir. 1995).

 2           A.      Terminating Sanctions Are Proper Under Rule 37(b) and the Court’s Inherent
 3                   Power
 4           Rule 37(b)(2) authorizes terminating sanctions where a party “fails to obey an order to provide

 5 or permit discovery,” including failing to obey a preliminary injunction order to preserve evidence. See

 6 OmniGen, 321 F.R.D. at 377. The Ninth Circuit applies the same test for sanctions pursuant to either

 7 Rule 37(b)(2) or the Court’s inherent powers. See Leon, 464 F.3d at 958 & n.4. Under this test, “the

 8 district court should consider the following factors: ‘(1) the public’s interest in expeditious resolution of

 9 litigation; (2) the court’s need to manage its dockets; (3) the risk of prejudice to the party seeking

10 sanctions; (4) the public policy favoring disposition of cases on their merits; and (5) the availability of

11 less drastic sanctions.’” Id. at 958 (further requiring “a finding of ‘willfulness, fault, or bad faith’” for

12 dismissal). Here, WeRide can easily show “willfulness, fault, or bad faith,” and all five Leon factors

13 favor striking Defendants’ Answers and entering default.

14                   1.      Defendants’ Are at Fault for Willful, Bad Faith Conduct.
15           In the Ninth Circuit, “[a] party’s destruction of evidence qualifies as willful spoliation if the

16 party has some notice that the documents were potentially relevant to the litigation before they were

17 destroyed.” Leon, 464 F.3d at 959 (emphasis in original). As for “fault,” “fail[ing] to take adequate

18 precautions to preserve [evidence specifically identified as relevant prior to its destruction] whether

19 characterized as willful or negligent . . . constitutes the kind of ‘fault’ sufficient to warrant sanctions,

20 including dismissal, under the Court’s inherent powers.” Padgett v. City of Monte Sereno, 2007 WL

21 878575, at *3 (N.D. Cal. Mar. 20, 2007); Dong Ah Tire & Rubber Co. v. Glasforms, Inc., 2009 WL

22 1949124, at *9 (N.D. Cal. July 2, 2009) (same). Finally, “[a] party demonstrates bad faith by delaying

23 or disrupting the litigation or hampering enforcement of a court order.” Leon, 464 F.3d at 961.

24           WeRide only needs to show “willfulness, fault, or bad faith,” (emphasis added), but on this

25 record, WeRide can easily show all three. As described above,

26                                                                                                     Ex. 7 at

27 90:4-9, 97:18-21; Ex. 12 at 20:7-18.

28

                                                        -17-                         Case No. 5:18-cv-7233-EJD
                                                          WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 25 of 33




 1               Exs. 35, 40, 73-74. The Court issued an order commanding Huang to surrender his laptop

 2 and preserve source code evidence on it—

 3                                       Kunkel Decl. ¶¶6-10; Ex. 44 ¶¶11-17.

 4

 5                            Ex. 5 at 222:5-223:2, 230:1-232:15.

 6

 7                              Ex. 12 at158:8-159:3; Ex. 42 at AllRide0405370.

 8

 9                                                                                          Ex. 11 at 198:20-

10 200:3. Viewed more generally, essentially every significant act of spoliation has happened close in

11 time to important litigation events (e.g., filing the complaint, issuance of the preliminary injunction,

12 requirement to produce source code). The fact that this keeps happening weighs in favor of willfulness

13 and against innocence or coincidence.17

14           Defendants’ misconduct has disrupted and delayed this litigation. As Judge Cousins found,

15 Defendants’ months-long delay in disclosing their spoliation created multiple wasteful discovery

16 motions and hearings. See Dkt. 235. WeRide has readily shown willfulness, fault, and bad faith.

17                  2.      Defendants’ Conduct Easily Meets the First Two Leon Factors.
18           The first two Leon factors are “(1) the public’s interest in expeditious resolution of litigation;

19 [and] (2) the court’s need to manage its dockets[.]” Leon, 464 F.3d at 958. Where, as here, “a court

20 order is violated, factors 1 and 2 support sanctions[.]” Valley Engineers Inc. v. Elec. Eng’g Co., 158

21 F.3d 1051, 1057 (9th Cir. 1998). As noted above, all of the Defendants violated the preliminary

22 injunction order:

23

24                                                                                                      . See

25

26      17
          Defendants have also claimed they are blameless because they are a small Chinese startup and
   couldn’t know any better. But it is counsel’s duty to ensure documents are preserved and collected, and
27 Defendants here retained no fewer than four separate top-flight, international law firms to represent
   them in this litigation. See, e.g., Brock v. Cty. of Napa, 2012 WL 2906593, at *5 (N.D. Cal. July 16,
28 2012). Defendants and all of their counsel failed to perform their duty at every turn.

                                                        -18-                        Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 26 of 33




 1 Kunkel Decl. ¶¶6-10; Ex. 44 ¶¶11-17, Ex. 12 at 26:14-28:20; Dkt. 231.

 2          Even beyond violation of the preliminary injunction, Defendants’ months-long delay in (1)

 3 collecting documents, and (2) admitting to spoliation further support the first two Leon factors. As the

 4 Ninth Circuit has explained, “[l]ast-minute tender of documents does not cure the prejudice to

 5 opponents nor does it restore to other litigants on a crowded docket the opportunity to use the courts.”

 6 Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002). Forcing a party to file wasteful,

 7 seriatim motions to compel (as happened here), supports terminating sanctions under these factors. See,

 8 e.g., See Columbia Pictures, 2007 WL 4877701, at *6; The Sunrider Corp., 2010 WL 4589156, at *7.

 9 Finally, where the spoliation occurs on such a large scale that “the sheer breadth of the misconduct

10 means that terminating the case would essentially be a cleaner and more expedient disposal,” these

11 factors favor dismissal. CrossFit, Inc. v. Nat’l Strength & Conditioning Ass’n, 2017 WL 2298473, at

12 *5 (S.D. Cal. May 26, 2017). For any of these reasons—and all of them—dismissal is appropriate.

13                  3.     WeRide is Decisively Prejudiced, Meeting the Third Leon Factor.
14          The third Leon factor, “the risk of prejudice to the party seeking sanctions,” (464 F.3d at 958) is

15 “[t]he most critical factor to be considered in case-dispositive sanctions,” (Connecticut Gen. Life Ins.

16 Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1097 (9th Cir. 2007)); dispositive sanctions may be

17 awarded on a strong enough showing of prejudice alone regardless of the other factors. See Valley

18 Engineers, 158 F.3d at 1058; OmniGen, 321 F.R.D. at 371. The third factor weighs overwhelmingly in

19 WeRide’s favor. The prejudice to WeRide cannot be overstated; each of the Defendants intentionally

20 spoliated the most critical evidence relevant to WeRide’s claims.

21          WeRide’s Breach of Fiduciary Duty and Contract Claims Against Huang. The best
22 evidence that Huang was disloyal to WeRide (and thus also breached his employment contract) would

23 have been found in

24            See Ex. 12 at 119:5-123:22.

25                                                                            . Id.

26          WeRide’s Trade Secret Claim Against Wang. WeRide alleges that Wang runs and controls
27 the entire AllRide Enterprise and supervises its engineers (including Huang), and thus directed and

28 ratified Huang’s trade secret misappropriation. See SAC ¶¶56-59; 147; 159.

                                                       -19-                         Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 27 of 33




 1

 2                                                                           Ex. 7 at 16:1-18:4.

 3         WeRide’s Libel and Intentional Interference Claims Against Wang. WeRide alleges that
 4 Wang contacted WeRide’s investors and disparaged WeRide—

 5                                                                                                  . Id.

 6         WeRide’s Trade Secret Misappropriation Claim Against Huang. The best evidence of trade
 7 secret misappropriation against Huang likely would have been one or more of

 8                                                                                           (Dkt. 34-2 ¶

 9 11-20); another when he returned it to the Apple Store even though it was in “working” condition (Ex.

10 55 ¶16 & Ex. 1);                                                                          See Kunkel

11 Decl. ¶¶6-10; Ex. 44 ¶¶11-17; Ex. 82 ¶12. WeRide can never know exactly what Huang stole (though

12 he admits to downloading WeRide source code before his departure, Ex. 55 ¶18), because Huang

13 destroyed all of the evidence.

14         WeRide’s Trade Secret Misappropriation Claim Against AllRide. Across six months, from
15 January 2019 through at least June 7, 2019,

16

17

18                                         See Walter Decl. ¶¶25-26.

19         But after the rest of the spoliation came to light, and it became apparent that WeRide would

20 never receive meaningful document discovery from July to October 2018,

21

22                                   See, supra at 6-7; see also Walter Decl. ¶9.

23

24

25                                          WeRide could have tested Dr. Liu’s stories using t

26                                                                         (Landes Decl. ¶20); WeRide

27 could have tested Dr. Liu’s stories using

28                      (id. ¶27); WeRide could have tested Dr. Liu’s stories using

                                                    -20-                        Case No. 5:18-cv-7233-EJD
                                                     WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
          Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 28 of 33




 1                                                                    (Ex. 47 ¶26); and WeRide likely could

 2 have tested Dr. Liu’s stories using the

 3

 4

 5                                                                                              See, e.g. Ex. 45

 6 ¶27; Ex. 49 ¶19.

 7

 8                                                                                      See Walter Decl. ¶¶23,

 9 31; Ex. 46 ¶¶25-26. WeRide is irreparably prejudiced if AllRide can rely on

10                                                                                                        . 18 In

11 situations like this, courts recognize that the truth will never come out, and terminating sanctions are

12 appropriate.19

13                   4.      Defendants’ Dissembling Meets the Fourth Leon Factor.
14            The fourth Leon factor, “the public policy favoring disposition of cases on their merits, although

15 usually weighing against terminating sanctions, slightly weighs in favor of terminating sanctions”

16 where the spoliating party has made misrepresentations in discovery. See CrossFit, Inc., 2017 WL

17 2298473, at *5. Here, there is no question that all of the Defendants have made misrepresentations in

18 discovery. AllRide falsely claimed emails between Huang and Wang did not exist in an attempt to

19 cover up their spoliation. See Ex. 76 at 7. AllRide then filed a false declaration with the Court,

20 claiming that it did not use OneDrive, Sharepoint, or shared network locations—even though

21                                                      that same declaration also failed to disclose more than

22 a dozen separate document repositories—none of which AllRide has collected. Compare Ex. 58 ¶¶5-6

23
     18
24
                 See Ex. 47 ¶5.
25                                   (see Ex. 50 ¶¶38-39.).
26                                                                  . See Walter Decl. ¶31.
27   19
       See, e.g. OmniGen, 321 F.R.D. at 375-76 (terminating sanctions appropriate where Defendant
   “changed his account” of events, then made it “impossible to prove” which version of events was true
28 because he “intentionally deleted” the relevant computer file and metadata, and plaintiff submits that
   defendants’ newly submitted evidence is false).
                                                    -21-                        Case No. 5:18-cv-7233-EJD
                                                          WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
       Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 29 of 33




 1 with Ex. 11 at 91:14-98:7.

 2                                                                                                              .

 3 See Ex. 78 at 10; Gao Decl. ¶¶3-5.

 4

 5                See Ex. 8 at 582:1-588:18; see also Ex. 3 at 311:16-314:5; Ex. 6 at 263:1-274:22; see also

 6 Collins v. United States, 269 F.2d 745, 751 n.1 (9th Cir. 1959) (witnesses who unbelievably answered

 7 “I don’t know” about multiple topics were in contempt). This factor also favors sanctions.

 8                   5.      The Last Leon Factor Also Favors Dismissal.
 9           The last Leon factor is “the availability of lesser sanctions”; however, “it is not always necessary

10 for the court to impose less serious sanctions first, or to give any explicit warning” prior to issuing a

11 dismissal sanction. See Valley Engineers Inc., 158 F.3d at 1057. In fact, the Ninth Circuit has

12 recognized that the District Court need not impose lesser sanctions in cases of severe spoliation where

13 “less drastic sanctions are not useful because a ruling excluding evidence would be futile [since the

14 evidence has already been destroyed], and fashioning a jury instruction that creates a presumption in

15 favor of [defendants] would leave [plaintiff] equally helpless to rebut any material that [defendant]

16 might use to overcome the presumption.” Leon, 464 F.3d at 960; see also Columbia Pictures, 2007 WL

17 4877701 at *8 (same); Pringle v. Adams, 2012 WL 1103939, at *10 (C.D. Cal. Mar. 30, 2012) (same);

18 Williams v. Am. Coll. of Educ., Inc., 2019 WL 4412801, at *16 (N.D. Ill. Sept. 16, 2019).

19           The same challenges facing the Leon panel are ever-present here. In Leon, a former employee

20 sued his ex-employer for a series of labor law violations, alleging retaliation and ADA violations. 464

21 F.3d at 955. The former employee then wiped two thousand files from his laptop computer, after

22 receiving a litigation preservation letter. Id. at 956. The Defendant pointed out that several of the files

23 appeared to constitute violations of company policies (i.e. they contained pornography), and thus they

24 could have demonstrated that the former employee was properly discharged. Id. at 956-67. The former

25 employee objected, stating that he would testify that the files were irrelevant to the litigation. Id. at 959.

26 On those facts, the Ninth Circuit found that terminating sanctions were appropriate, because the former

27 employee’s testimony might overcome a mere “inference” or “presumption” and the defendant would

28 be left helpless to rebut the testimony as the evidence had been destroyed. Id. at 959-60.

                                                        -22-                         Case No. 5:18-cv-7233-EJD
                                                          WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 30 of 33




 1          This risks presented to WeRide in this litigation are no less stark. As explained above,

 2

 3                                                                   See, supra at 21.

 4

 5

 6                            Id. A jury instruction cannot overcome unverifiable expert testimony about

 7 unverifiable code—as in Leon, WeRide is “helpless” without terminating sanctions.

 8          Moreover, the Court here did try lesser sanctions, and they were unsuccessful. Defendants have

 9 been subject to a preliminary injunction that they all violated. See, supra at 9-10. The Court ordered

10 AllRide to pay for a Special Master and Forensic Neutral, and sanctioned AllRide for presenting an

11 unprepared 30(b)(6) witness, but that did not stop AllRide from

12

13                                                                        . Compare Ex. 16 at 22-23 with Ex.

14 6 at 204:14-205:14; compare Ex. 58 ¶6 with Ex. 11 at 91:14-98:7. The Court reprimanded Defendants

15 for their pervasive email spoliation, so

16                             Terminating sanctions are the next step.

17          B.      Terminating Sanctions Are Also Appropriate Pursuant to Rule 37(e)(2).
18          “Rule 37(e) sets forth three criteria to determine whether spoliation of ESI has occurred: (1) the

19 ESI should have been preserved in the anticipation or conduct of litigation; (2) the ESI is lost because a

20 party failed to take reasonable steps to preserve it; and (3) the ESI cannot be restored or replaced

21 through additional discovery.” Porter v. City & Cty. of San Francisco, 2018 WL 4215602, at *3 (N.D.

22 Cal. Sept. 5, 2018). For dispositive sanctions, there must also be a “finding that the [spoliating] party

23 acted with the intent to deprive another party of the information’s use in the litigation[.]” Fed. R. Civ.

24 P. 37(e)(2); see also Dkt. 235. On this record, WeRide easily meets all of these criteria.

25          First, all of the Defendants had notice of pending litigation—and thus a duty to preserve

26 ESI20—no later than November 21, 2018.

27
   20
      See First Fin. Sec., Inc. v. Freedom Equity Grp., LLC, 2016 WL 5870218, at *3 (N.D. Cal. Oct. 7,
28 2016) (“The duty to preserve evidence begins when litigation is pending or reasonably foreseeable.”).

                                                       -23-                        Case No. 5:18-cv-7233-EJD
                                                        WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 31 of 33




 1                                                                . See Ex. 35; Kunkel Decl. ¶¶12 & Ex. C.

 2 Wang and Huang were sent cease and desist letters on October 1 and November 15, respectively, and

 3 both responded through counsel. See Landes Decl. ¶74 & Exs. 72-74.

 4

 5             See Exs. 35, 40. Second, despite the duty to preserve, all of the Defendants continued to

 6 spoliate evidence well into 2019. See supra at 11-15. Third, the lost electronic evidence is

 7 unrecoverable: the initial report of the Court’s appointed forensic neutral described near-Herculean

 8 efforts taken in an attempt to recover the lost documents (see Ex. 84 at 11), and yet the key documents

 9 identified above are all missing. See Landes Decl ¶¶18, 27; Walter Decl. ¶22.

10          Additionally, the deletions were intentional. “[C]ourts have found that a party’s conduct

11 satisfies Rule 37(e)(2)’s intent requirement when the evidence shows or it is reasonable to infer, that the

12 a party purposefully destroyed evidence to avoid its litigation obligations.” Porter, 2018 WL 4215602

13 at *3. For example, in Oppenheimer v. City of La Habra, 2017 WL 1807596, at *13 (C.D. Cal. Feb. 17,

14 2017), the court inferred intentional spoliation from two facts: (i) the defendant had an automated email

15 deletion policy that it failed to deactivate, and (ii) one of the individual defendant officers admitted to

16 intentionally deleting text messages with another officer. Id. WeRide’s showing is much greater: not

17 only did AllRide have a custom, automated email deletion policy that it failed to deactivate, but the

18 Defendants intentionally deleted multiple email accounts, Huang wiped two computers and destroyed a

19 third, and Huang spoliated source code on a fourth laptop after he was ordered to surrender it to

20 WeRide. See, supra at 11-15 (describing even more misconduct). Defendants’ intent was clear.

21          The only remaining question is whether dispositive sanctions are appropriate under Rule

22 37(e)(2): on this record, they are. Courts applying Rule 37(e)(2) have followed the Ninth Circuit’s Leon

23 decision, and held that lesser sanctions are inappropriate in the face of mass spoliation, because it is

24 “futile” to exclude spoliated evidence, and an adverse inference is not sufficient if the plaintiff is

25 helpless to rebut evidence that may overcome the inference. See Williams, 2019 WL 4412801, at *16

26 (citing Leon); OmniGen, 321 F.R.D. at 371 (citing Leon); see also Coyne v. Los Alamos Nat’l Sec.,

27 LLC, 2017 WL 3225466, at *10 (D.N.M. May 1, 2017) (terminating sanctions appropriate under

28 37(e)(2) where party both spoliated evidence and changed her testimony).

                                                       -24-                         Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
      Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 32 of 33




 1          Rules 37(b)(2), 37(e)(2), and the Court’s inherent power all support dispositive sanctions.

 2 II.      IF THE COURT IS NOT INCLINED TO GRANT TERMINATING SANCTIONS,
 3          THEN PRECLUSIVE SANCTIONS ARE THE MOST APPROPRIATE.
 4          The purpose of spoliation sanctions is to “avoid substantial unfairness to the [non-spoliating]

 5 party[.]” Inland Concrete Enterprises, Inc. v. Kraft Americas LP, 2011 WL 13209166, at *6 (C.D. Cal.

 6 Mar. 9, 2011). Although terminating sanctions are necessary and appropriate on this record, Courts will

 7 enter evidentiary or issue preclusion sanctions (to take certain facts as conclusively established) where

 8 the defendants have spoliated evidence that likely supported one or more of the plaintiff’s claims. See

 9 id. at *8 (precluding defendant from introducing contrary evidence); CrossFit, Inc., 2017 WL 2298473

10 at *6 (entering issue preclusion sanctions taking several facts as conclusively established). WeRide has

11 made that showing here, as set forth at length above. The full set of preclusive and evidentiary

12 sanctions—all of them tied to what Defendants destroyed—is listed in WeRide’s proposed order.

13 III.     IN EITHER CASE, ATTORNEYS’ FEES ARE A NECESSARY SANCTION
14          Whether the Court issues terminating or issue sanctions, attorneys’ fees are a necessary

15 additional sanction (though, for the reasons stated above, a fee sanction is not sufficient on its own).

16 WeRide is entitled to its fees and costs for: (i) this motion, (ii) the investigation into this motion, and

17 (iii) the wasteful motion practice previously identified by Judge Cousins. See Dkt. 235; See, e.g. Leon ,

18 464 at 961; Dong Ah Tire & Rubber, 2009 WL 1949124, at *11; see also Dkt. 252 at 12 (awarding

19 monetary sanctions for unprepared 30(b)(6) witness). In short, Defendants’ spoliation has required

20 several months of full-time work, and if the Court agrees that fees are an appropriate sanction, WeRide

21 will submit a declaration tabulating and demonstrating the reasonableness its fees and costs.

22 IV.      CONCLUSION
23          Defendants Wang, Huang, and AllRide engaged in a months’ long campaign of intentional

24 document destruction, ultimately destroying data on four separate laptops, “losing” two USB drives,

25 outright destroying at least six email accounts, and rendering thousands of emails unrecoverable,

26 including key evidence identified by WeRide. Dispositive sanctions are the only reasonable remedy.

27

28

                                                       -25-                         Case No. 5:18-cv-7233-EJD
                                                         WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
     Case 5:18-cv-07233-EJD Document 330 Filed 10/22/19 Page 33 of 33




 1 DATED: October 22, 2019           Respectfully submitted,

 2                                   QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
 3

 4

 5                                     By /s/ Ryan S. Landes
                                         Claude M. Stern
 6                                       Ryan S. Landes
                                         William T. Pilon
 7
                                         Michael F. LaFond
 8                                       Attorneys for Plaintiffs WeRide Corp. and WeRide
                                         Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -26-                        Case No. 5:18-cv-7233-EJD
                                          WERIDE’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
